department of the treasuryz0012109031 internal_revenue_service washington d c contact person id number contact number ted by uil nos date apr legend c f m s dear sir or madam this is in reply to your letters of january and date requesting approval of your scholarship grant procedures under sec_4945 of the internal_revenue_code you f are exempt from federal_income_tax under sec_501 of the code and are a private_foundation under sec_509 of the code your scholarship program s provides scholarship grants for children of employees of company c mm the administrator of your scholarship program is an organization exempt from federal_income_tax under sec_501 of the code which is not a private_foundation under sec_509 of the code your scholarship program will not be used as an inducement to serve the employer c or the private your grantees will be selected by persons totally independent except for participation on foundation f this selection committee of the private_foundation its organizer and the employer concerned eligible applicants to be considered by the independent selection committee will be persons who meet the standards for such grant and can reasonably be expected to use the grant if selected eligibility is conditioned upon at least one year of employment grantees will be selected by objective standards that are unrelated to the employer's business renewal of a grant will not be denied because any person is no longer employed with the employer grantees will not be limited to courses that serve to benefit the employer or the foundation the grants are for enabling the recipients to obtain an education in their individual capacities solely for their personal benefit and will not include any understandings suggesting that the studies are for the benefit of any purpose of the employer or foundation the annual number of grants to these children of employees will not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in that year alternatively the annual number of grants will not exceed percent of the number of employees‘ children who can be shown to be eligible for such grants in that year whether or not they submitted an application_for purposes of these percentage tests renewals of grants awarded in prior years are not considered in determining the number of grants awarded in a current_year you will ensure compliance with the percentage tests under revproc_76_47 described below in the aggregate with respect to your other scholarship programs if any available to the same individuals your scholarship grant checks will be endorsed by both the grantee and the grantee's educational_organization sec_501 of the code provides in pertinent part for the exemption from federal_income_tax of nonprofit_organizations organized and operated for charitable and or educational_purposes sec_509 of the code provides that an organization exempt under sec_501 is further is not a financially publicly supported is not a supporting_organization classified as a private_foundation under sec_509 if organization as described in sec_509 or sec_509 and if described in sec_509 it it sec_4945 of the code imposes in pertinent part an excise_tax upon any private foundation's making of a taxable_expenditure as defined by sec_4945 of the code sec_4945 of the code provides that a taxable_expenditure includes any grant made by a private_foundation to an individual for study if the private_foundation has not obtained from the service advance approval of its procedures for making such grant under sec_4945 of the code sec_4945 of the code provides that a taxable_expenditure under sec_4945 of the code does not include a grant to an individual for study if the grant is made under a procedure approved in advance by the internal_revenue_service constitutes a scholarship under sec_117 of the code as in effect on the day before the tax reform act of date and is to be used for study at an educational_organization under sec_170 of the code sec_170 of the code refers to an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_170 of the code describes exclusively charitable and educational_purposes sec_53_4945-4 of the foundation and similar excise_taxes regulations requires that grantees under sec_4945 of the code must be selected on an objective and non-discriminatory basis the group of eligible grantees must be broad enough to enable the giving of the grants to achieve an exempt_purpose the criteria for selection of grantees must be related to the exempt_purpose of the grant the persons selecting the grantees must not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides that at least once per year the private_foundation must obtain a reporting verified by the educational_institution on the grantee's progress for each academic period f sec_53_4945-4 of the regulations provides that if grantee reports submitted or other information including failure to submit reports indicate that any part of a grant is not being used for purposes of the grant the grantor foundation is under a duty to investigate and while conducting its investigation must withhold further payments the grantor's reasonable steps to recover misused grant funds must include legal action where appropriate unless legal action would not in all probability result in satisfaction of execution on the judgment sec_53_4945-4 of the regulations provides that the annual report under sec_53_4945-4 and the duty to investigate under sec_53_4945-4 of the regulations can also be met if the grantor pays the scholarship grant under sec_4945 of the code to the grantee's educational_institution which agrees to use the grant funds only if the grantee is enrolled at such educational_institution and the grantee's standing is consistent with the purposes and conditions of the grant sec_53_4945-4 of the regulations provides that the grantor private_foundation must retain adequate_records on all of its grants to individuals for study or similar purposes under sec_4945 of the code such records include all information which the foundation secures to evaluate the qualifications of potential grantees identification of all grantees including any relationship of a grantee to the grantor foundation sufficient to assure that such grantee is not a disqualified_person under sec_4946 of the code specification of the amount and purpose of each grant and the follow-up information which the grantor obtains from the grantees under sec_53_4945-4 and sec_53_4945-4 of the regulations cited above sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the internal_revenue_service the private_foundation has not been notified that its grant-making procedures are not acceptable its grant-making procedures shall be considered as approved from the date of submission of its request for approval until receipt of actual notice from the intemal revenue service that such procedures do not meet the requirements of sec_4945 of the code revproc_76_47 1976_2_cb_670 provides eight guidelines to assure that a private foundation's employer-related scholarship program is operated to meet sec_4945 and sec_117 of the code the scholarship program must not be used to serve the ‘employer or the private foundation for example as an employment or recruitment inducement grant recipients must be selected by persons who are totally independent except for participation on this selection committee of the private_foundation its organizer and the employer concerned the number of grantees may not be increased from the number recommended by the selection committee under revproc_81_65 1981_2_cb_690 any announcement of grantees in an employer newsletter must make it clear that the grants are awarded by the foundation not the employer eligible applicants to be considered by the independent selection committee must be persons who meet the standards for the grants and who can reasonably be expected to use the grant if selected eligibility for a grant cannot be conditioned on any more than three years of employment business grantees must be selected by objective standards unrelated to the employer's renewal of a grant must not be denied because any person is no longer employed with the employer grantees must not be limited to courses that serve to benefit the employer or the foundation the grants must be consistent with enabling the recipients to obtain an education in their individual capacities solely for their personal benefit and must not include any understandings suggesting that the studies are for the benefit of any purpose of the employer or foundation under the percentage_test for grants to children of employees the annual number of grants must not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in that year under later revproc_94_78 1994_2_cb_833 rounding may be used where this percentage_test results in a quotient of or more plus a fraction of or more so that for example in the cases of or applicants divided by the percent test the resulting quotients of and dollar_figure can be rounded up to allowable grantees rather than only alternatively the annual number of grants must not exceed percent of the number of employees’ children who can be shown to be eligible for such grants in that year whether or not they submitted an application under revproc_85_51 1985_2_cb_717 this test requires an actual questionnaire or survey to determine eligible children rather than any statistical inference as the number of eligible children of employees for purposes of these percentage tests renewals of grants awarded in prior years are not considered in determining the number of grants awarded in a current_year compliance with the percentage tests must be in the aggregate with respect to any other scholarship programs made available by the empioyer or foundation to the same eligible individuals ol in your case you have specifically represented that you will meet all of the guidelines of revproc_76_47 based upon the information you submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures in the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided under sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 of the code this approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in this request because this ruling letter could help to resolve any questions about your status you should keep it in your permanent records this ruling letter is directed only to the organizations that requested it code provides that it may not be used or cited as precedent sec_6110 of the sincerely m terre manager exempt_organizations berkovsky technical group ls
